MoR&aN, J.
dissenting. The Legislature in 1858 (Acts 1858, p. 114,). authorized an assessment upon real estate within the limits of the city of New Orleans, and appointed drainage commissioners to carry on the drainage thereof. In 1861 (Acts 1861, p. 43.) the Legislature prescribed the mode in which the taxes levied in conformity with the act of 1858 should bo collected, and fixed a commission of ten per cent for counsel fees and costs. In 1871 (Acts, p. 75,) the Legislature intrusted the drainage of the city to the Mississippi and Mexican Gulf Ship Oanal Company, a. company then in existence. The Administrators of the city of Now Orleans wore subrogated'to all the rights, powers, and facilities possessed and enjoyed by the drainage commissioners. The drainage tax when collected to be placed to the credit of the Mississippi and Mexican Ship Canal Company and held as a fund to be applied only to the purposes of drainage.
George S. Lacey was City Attorney from May, 1870, to December, 1874. The city charter under which he held his office provides that he shall hold his office for a term of two years, unless sooner removed, “ and shall receive a salary to be paid by the Common Council, not to exceed six thousand dollars per annum. He shall be allowed no extra fee or compensation, nor shall any other attorney be appointed to assist him, unless by a vote of a majority of the members of the Council.” Acts 1870 (extra session), p. 43. By ordinance of the tenth of May, 1870, the salary was fixed at six thousand dollars per annum.
The office of Assistant City Attorney was created by ordinance of the city of New Orleans, passed on the tenth of May, 1870. His salary was fixed at the rate of thirty-five hundred dollars per annum. It was also *166provided that the office could be dispensed with at any time by a vote of the Council.
Rufus Waples was appointed Assistant City Attorney under this ordinance.
On the twenty-ninth of November, 1871, the following letter was addressed to Mi’. Lacey:
“ MAYORALTY OF NlSW ORLEANS, )
“ New Orleans, November 29,1871. J
“ George S. Lacey, Esq., City Attorney:
“ The Council, in committee, have had under consideration the matter of the collection of drainage tax, and they deem it a matter of very great importance that it shall have' the individual attention of one of our attorneys. They have therefore directed me to suggest to you to assign Mr. Waples to that duty, and to relieve him from the management of all new suits, and, as far as may be consistent with the city’s interests, from the further prosecution of the suits in which he may now 1)0 engaged.
“(Signed) BENJ. E. ELANDERS, Mayor.”
In conformity with the above suggestion, on the same day, Mr. Lacey wrote Mr. Waples as follows:
“ Rufus Waples, Esq., Assistant City Attorney:
“ You are hereby assigned to the duty of collecting the drainage assessment, to the exclusion of all other professional duties, except attention to the following cases.” Here follows a list of cases not necessary to enumerate.
The assessment rolls were made out according to law, and proceedings were instituted upon them. These proceedings were conducted by Waples, Assistant Attorney. They were instituted in April; 1872, in the Superior District Court of New Orleans.
On the eighth of November of the same year, “ on motion of Rufus Waples, attorney for the petitioner,” and on his producing due proof it was adjudged that the “ assessment roll be and it is hereby approved and homologated, and this approval and homologation shall operate as and is a final judgment against the property described as assessed, in said roll, and also against the owner or owners of each property respectively, with ten per centum in addition to the amount assessed for counsel fees and costs as provided by law, with interest at the rate of six per cent per annum from the date of the assessment thereof according to law.”
At the time this judgment was rendered Waples’s official relations with the city had ceased. He made the motion after consultation with Mr. Shaw, one of the Administrators, and Mr. Mayo, the clerk intrusted with the making out of the assessment rolls.
*167Under this judgment tlie oity lias collected a number oi assessments and, with them, the ten per cent in addition awarded by the judgment.
Lacey claims that this ten per cent is duo to him. Waples says that one-fourth thereof belongs to him as a quantum meruit.
The city says they all belong to her, as Lacey and Waples were both salaried officers of the oity, and can only claim the salaries attached to their respective offices.
It will be observed that the city does not object to the collection of the ten-per-cent tax. It objects simply to paying it out after it is collected. It seems to me that the city has no claim to this money. She is entitled to the amount of tax levied and collected, and no more, because the law designates to what purposes the penalty shall be appropriated.
It is clear, also, we think, that the judgment against the delinquent payers of the drainage tax is now final. The law provides that ten per cent in addition to the tax shall be paid by the contributors, and designates that this ten per cent shall be assessed for the payment of counsel fees and costs. When, therefore, the judgment is collected, the penalty is also to be collected, for the purposes above stated. To whom is this penalty to be paid ? Not to the intorvenor, I think, for ho was directed to give his attention almost entirely to this part of the business of the office, and his salary must be considered compensation for his services while lie was acting as Assistant Oity Attorney. He is not entitled to a quantum meruit, because he was not employed by the city, after Ms official connection had ceased, to represent her, and he was no longer Assistant Attorney when the judgment by default was confirmed. He acted, as it appears, at the instance of one of the Administrators of the city and one of the clerks in one of the departments thereof, but neither the Administrator nor the clerk had the necessary authority to employ him. He must therefore be considered as a volunteer, a service which is usually rendered without pay and without thanks.
Who had control of all suits for or against the city during the tune these proceedings were carried on ? I think tMs question is answered by the resolution of the Board of Administrators passed on the twenty-' ninth of May, 1872, wMch is subsequent to the assignment of Waples to duty in the drainage cases. The resolution is as follows:'
“ Resolved, That the City Attorney, in the opinion of the Council, has direction and control of all suits by or against the city, including drainage, and all special or assistant attorneys and officers of the legal department are required to report to Mm and act under Ms direction in all cases in which he may not recuse Mmself.”
It scarcely needed the resolution of the board to give Lacey, the City Attorney, authority to direct the Assistant City Attorneys, for they'were all, necessarily, subordinate to him, but the resolution was adopted, and *168if his authority in tlio premises could have been questioned, the resolution of the board under which he acted put the question at rest. By it direction and control of all suits in which the city was interested, including drainage, were asserted to be in him, and all the assistant city attorneys were required to report to him and act under his instructions in all cases where he was not recused.
The proceedings then, under the drainage assessments, like all other legal business of the city, were necessarily under his control and direction. Therefore, in my opinion, if any one is entitled to tlio ten per cent he is. The city claims that he is not entitled to it, because lie was a salaried officer, and prohibited from receiving any more than the fixed amount thereof. Strictly speaking, this is not correct, for, as I read the ordinance, ho could receive extra compensation upon the vote of the Council. But, for the purposes of this case, it may be assumed Dial ordinance was prohibitory. What would be the extent of its application? Laceywould not have been entitled to claim any extra compensation from the city. Well, he doesn’t claim any extra compensation from the city. Should this judgment go in his favor, the city will not be called upon to pay him-one dollar out of its revenues or property. All he can receive is the sum already collected and whatever may be collected from the drainage assessments hereafter. It is the taxpayers who will pay him, not the city, and whether they pay to him or to the city is, it may be assumed, a matter of indifference to them. Whether they could have been relieved from the penalty if they had defended the suits brought against them is another matter. But they did not, and the judgment is now final against them, payment of which, in tato, they can not escape.
Now, there is nothing in the ordinance creating the office or fixing the salary of the City Attorney which prohibits him from receiving compensation from other sources.. And as the Legislature enacted that ten per cent on the drainage assessment should be added to the amount assessed to be due by the payers of this assessment, for counsel fees and costs, and as -the Legislature intrusted the collection of these assessments to the city, the City Attorney is, I think, entitled to the provision stipulated in the act in favor of the counsel who should, by judgment, enforce their collection.
The amount in controversy is, I think, much exaggerated, for the fees depend upon the collection. of taxes on land a part of which is under water and not worth the tax. But, great or small, I think the law gives it to Lacey, and that he is therefore entitled to it.
I therefore dissent.
Mr. Justice Taliaferro concurs in this opinion.